DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. Claim 15 recites analyzing is performed after a substrate has been loaded into the reaction chamber and before the substrate is removed from the reaction chamber, which is essentially the same as that being recited in claim5. The phrases “unloading” and “removing” have the same meaning and therefore the two claims are covering the same content.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Komiyama et al. (US 6716477) disclose a process for using a gas-phase reactor system comprising providing a system having a reaction chamber; a gas supply unit coupled to the reaction chamber via a gas supply line; a first exhaust system coupled to the reaction chamber via a first exhaust line; a bypass line coupled to the gas supply unit to the first exhaust system; a gas detector coupled to the bypass line via a connecting line and Komiyama et al. discloses the system has a second exhaust line (see Fig. 23, col. 27, lines 55 – col. 28, line 67). Komiyama et al. disclose exhausting the line and analyzing the gas (see col. 28, lines13-68). 

    PNG
    media_image1.png
    791
    1074
    media_image1.png
    Greyscale

Komiyama et al fails to disclose a connecting valve coupled to the coupling line where the second exhaust system is coupled to the connecting line (see Fig. 3 of Applicant’s Disclosure) as required by the claims which removes residual gas trapped and provides a more accurate and reliable leak detection and analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715